                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SCOTT KOCIAN,
         Petitioner,

      v.                                               Case No. 17-C-1769

STEPHANIE HOVE,
           Respondent. 1
______________________________________________________________________

                                DECISION AND ORDER

      Scott Kocian petitions for a writ of habeas corpus under 28 U.S.C. § 2254. Before

me now is the respondent’s motion to dismiss the petition as untimely. Alternatively, the

respondent argues that the petitioner has procedurally defaulted his claims and that one

of his claims is not cognizable. Because I agree with the respondent that the petition

must be dismissed as untimely, I do not consider her alternative arguments.

                                   I. BACKGROUND


       The petitioner pleaded guilty to one count of second-degree sexual assault of a

child. The Brown County Circuit Court sentenced him to four years of initial confinement

and ten years of extended supervision. The petitioner is currently serving the extended-

supervision portion of his sentence.

      The petitioner was sentenced on July 30, 2013. Under Wisconsin law, the

petitioner had 20 days from sentencing to file a notice of intent to pursue postconviction

relief, which in Wisconsin is the first step in the direct-appeal process. See Wis. Stat.


1 Because the petitioner is on extended supervision, I have substituted Stephanie Hove,
the Administrator of the Wisconsin Department of Corrections’ Division of Community
Corrections, as the respondent.
§ 809.30(2)(b); State v. Quackenbush, 278 Wis. 2d 611, 621 (Ct. App. 2004) (failure to

file timely notice of intent to pursue postconviction relief “effectively precludes direct

review of a criminal conviction”). The petitioner did not file such a notice within 20 days

of his sentencing. However, almost nine months later, on April 16, 2014, the petitioner

filed a document entitled “notice of intent to pursue postconviction relief.” ECF No. 22-2.

The Wisconsin Court of Appeals construed this document as a motion to extend the

time to file the notice of intent to pursue postconviction relief, and it denied the motion

on the ground that the petitioner had not shown good cause for the extension. See ECF

No. 22-3.

       The petitioner filed a motion for reconsideration with the court of appeals. In his

motion, he alleged that, after sentencing, he tried to contact his attorney to tell him to file

a timely notice of intent. The court of appeals directed the petitioner’s attorney to

respond to this allegation. In his response, the petitioner’s attorney stated that he had

talked with the petitioner after sentencing and that the petitioner had told him he did not

want to pursue postconviction relief. Because the petitioner’s motion and the attorney’s

response revealed a factual dispute over whether the petitioner instructed his attorney

to file the notice of intent, the court of appeals referred the motion to the Brown County

Circuit Court for a hearing. That court found that the petitioner did not timely inform his

lawyer that he wished to pursue postconviction relief. Given this factual finding, the

Wisconsin Court of Appeals denied the petitioner’s motion to reconsider its rejection of

his request to extend the time to file the notice of intent. It entered this order on August

12, 2014.



                                              2
        After the court of appeals entered the order, the petitioner asked it for advice on

how to pursue his claims. On October 30, 2014, the court of appeals informed the

petitioner that it did not give legal advice but that he should consider filing a motion for

postconviction relief under Wis. Stat. § 974.06. On March 12, 2015, the petitioner filed

such a motion with the Brown County Circuit Court. The court denied the motion, and

the petitioner appealed. On February 1, 2017, the court of appeals affirmed the denial of

the motion. The petitioner sought review by the Wisconsin Supreme Court, which the

court denied in an order dated October 9, 2017.

        The petitioner filed the present action for federal habeas relief on December 16,

2017.

                                         II. DISCUSSION


        Under 28 U.S.C. § 2244(d), a petition for a writ of habeas corpus by a person in

custody pursuant to the judgment of a state court is subject to a one-year limitation

period. In the present case, the limitation period began to run on “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2254(d)(1)(A). Here, the petitioner did not timely file

his notice of intent to pursue postconviction relief, and for that reason the Wisconsin

appellate courts did not directly review his conviction. Thus, the petitioner’s judgment

became final when the time for seeking direct review expired. The time for seeking

direct review expired 20 days after sentencing, see Wis. Stat. § 809.30(2)(b), and

therefore, for purposes of § 2244(d), the petitioner’s conviction became final on August

20, 2013.


                                             3
           The petitioner did not file his federal habeas petition until December 16, 2017,

more than four years after his conviction became final. Thus, the unless the petitioner

can show that a tolling doctrine applies and tolls the bulk of this more-than-four-year

period, his petition must be dismissed as untimely. Two tolling doctrines could apply.

The first is statutory tolling under 28 U.S.C. § 2244(d)(2). The second is equitable

tolling.

           Under § 2244(d)(2), a petitioner is entitled to tolling of any period “during which a

properly filed application for State post-conviction or other collateral review” is pending.

The petitioner does not qualify for tolling under this provision. After he was convicted,

the first thing he filed in state court was his untimely notice of intent to pursue

postconviction relief, which the court of appeals construed as a motion to extend the

time to file the notice of intent. This document was filed while time remained in the

federal one-year period, but it was not an application for “collateral review.” For

purposes of § 2244(d)(2), “collateral review” means judicial review of a judgment in a

proceeding that is not part of direct review. Wall v. Kholi, 562 U.S. 545, 547 (2011). In

Wisconsin, the notice of intent to pursue postconviction relief is the first step in the

direct-review process. See State ex rel. Kyles v. Pollard, 354 Wis. 2d 626, 635 (2014);

Quackenbush, 278 Wis. 2d at 621. Thus, to the extent that the petitioner’s motion was

an application for a form of review, it was an application for direct review rather than

collateral review and would not qualify as an application that would toll the federal

period under § 2244(d)(2).

           In any event, even if the petitioner were entitled to statutory tolling of the period

during which his motion to extend the time to file the notice of intent was pending, his

                                                 4
federal petition would still be untimely. The federal period began to run on August 20,

2013. The petitioner filed his motion to extend on April 16, 2014. By this time, 239 days

of the federal period had lapsed. Proceedings on the motion ended on August 12, 2014,

when the court of appeals denied his motion to reconsider its denial of the motion to

extend. If the petitioner were entitled to statutory tolling, the federal period would have

resumed running on August 13, 2014. The petitioner did not file anything else that could

be construed as a properly filed application for collateral review until March 12, 2015,

when he filed a motion under Wis. Stat. § 974.06 in the trial court. The period between

the denial of the motion for reconsideration and the filing of the § 974.06 motion

consisted of 211 days. Thus, by the time the petitioner filed his § 974.06 motion, the

federal clock had been running for more than one year (239 days + 211 days = 450

days). Accordingly, statutory tolling of the time during the pendency of the motion to

extend the time to file the notice of intent would not render the federal petition timely. 2

       Although the petitioner does not raise this issue, I also consider whether his

conviction did not become final by the expiration of the time for seeking direct review

until the Wisconsin Court of Appeals finally denied his motion to extend the time for

filing the notice of intent to pursue postconviction relief. Under this scenario, the federal

period would not have begun to run until August 12, 2014, when the court of appeals

denied the petitioner’s motion for reconsideration of its earlier denial of his motion to

extend time. This scenario would make the current petition timely if the petitioner’s Wis.

2  Because the federal limitation period had already run out by the time the petitioner
filed his § 974.06 motion, the § 974.06 motion had no effect on the timeliness of his
federal petition, even if it was a properly filed application for state collateral review. See
De Jesus v. Acevedo, 567 F.3d 941, 943 (7th Cir. 2009) (“a state proceeding that does
not begin until the federal year has expired is irrelevant”).
                                              5
Stat. § 974.06 motion was a properly filed application for postconviction review, since

only 211 days elapsed between August 12, 2014 and the date on which the motion was

filed, and only an additional 68 days elapsed between the conclusion of proceedings on

the § 974.06 motion and the date on which the petitioner filed his federal petition.

       However,    this   scenario   is   not   compatible   with   the   Supreme      Court’s

understanding of § 2244(d)(1)(A). The Court has held that “the possibility that a state

court may reopen direct review ‘does not render convictions and sentences that are no

longer subject to direct review nonfinal.’” Jimenez v. Quarterman, 555 U.S. 113, 120 n.4

(2009) (quoting Beard v. Banks, 542 U.S. 406, 412 (2004)). Here, the petitioner forfeited

his right to direct review when he failed to file a timely notice of intent to pursue

postconviction relief by August 19, 2013. Under Jimenez and Beard, the possibility that

the Wisconsin Court of Appeals might later grant his request to file an untimely direct

appeal did not render his conviction nonfinal. Instead, the petitioner’s conviction became

final for purposes of § 2244(d) on August 20, 2013, after the time for filing a timely

notice of intent to pursue postconviction relief expired.

       Finally, I consider whether the petitioner is entitled to equitable tolling of the

limitation period. He would be only if he could show (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010). The petitioner has

not attempted to make either of these showings. Moreover, I have reviewed the record

and see no grounds for equitable tolling. Accordingly, the petition must be dismissed as

untimely.



                                                6
                                 III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the respondent’s motion to dismiss

the petition is GRANTED. The Clerk of Court shall enter final judgment. Pursuant to

Rule 11 of the Rules Governing § 2254 Cases, I find that the petitioner has not made

the showing required by 28 U.S.C. § 2253(c)(2), and therefore I will not issue a

certificate of appealability.

       Dated at Milwaukee, Wisconsin, this 17th day of December, 2018.



                                             s/Lynn Adelman__________
                                             LYNN ADELMAN
                                             United States District Judge




                                         7
